Filed 3/28/22 P. v. Villa CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078466

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCN142798)

EDWARD VILLA,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Runston G. Maino, Judge. Reversed and remanded with directions.
         Susan K. Shaler, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Steve
Oetting and Anthony Da Silva, Deputy Attorneys General, for Plaintiff and
Respondent.
      In 2003, a jury convicted Edward Villa of first degree murder (Pen.

Code,1 § 187, subd. (a)) and found true an allegation that Villa was a
principal in the murder and that another principal personally used a firearm
causing death (§ 12022.53, subds. (d) & (e)(1)). The jury also convicted Villa
of assault with a deadly weapon (§ 245, subd. (a)(1)) and found the assault
was committed for the benefit of a criminal street gang (§ 186.22,
subd. (b)(1)).
      Villa was sentenced to an indeterminate term of 25 years to life for
murder, plus 25 years to life for the firearm enhancement consecutive to a
nine-year term for the assault offense and the gang enhancement.
      Villa appealed and this court affirmed the judgment in an unpublished
opinion. (People v. Villa (May 4, 2005, D043572) [nonpub. opn.].)
      In 2019, Villa filed a petition for resentencing under section 1170.95,
seeking resentencing of his murder conviction.
      The court appointed counsel, received briefing, and reviewed the record
of conviction, including the jury instructions and the opinion from the
previous appeal. The court concluded that Villa had not stated a prima facie
case for relief and therefore denied the petition without issuing an order to
show cause (OSC).
      Villa filed a timely notice of appeal.
      In his appeal, Villa argues the trial court erred in denying the petition
at the prima facie stage of review because the jury was instructed on the
natural and probable consequences doctrine as well as on direct aiding and
abetting and conspiracy theories. The Attorney General agrees with Villa’s
analysis of the record and properly concedes the court erred in denying the
petition without issuing an OSC and conducting an evidentiary hearing. Our


1     All further statutory references are to the Penal Code.
                                        2
review of the record convinces us the trial court’s order denying the petition
must be reversed and the matter remanded with directions to issue an OSC
and conduct an appropriate evidentiary hearing.
                          STATEMENT OF FACTS.
      The facts of the offenses are set forth in our prior opinion. Given the
Attorney General’s concession, we find it unnecessary to repeat them here.
                                 DISCUSSION
      In People v. Lewis (2021)11 Cal.5th 952, 970-973, the Supreme Court
clarified the role of trial courts in evaluating petitions for resentencing under
section 1170.95. The court held that after appointment of counsel, the court
may deny the petition at the prima facie stage where the record shows the
petitioner is not eligible for resentencing as a matter of law. The court may
not, however, engage in factfinding, weigh evidence, or make credibility
determinations. (People v. Drayton (2020) 47 Cal.App.5th 965, 968.)
      Here, the jury was instructed on direct aiding and abetting as well as
conspiracy, currently valid theories of liability. However, the jury also was
instructed on the natural and probable consequences doctrine arising out of
an offense other than murder. As Villa argues and the Attorney General
agrees, we cannot tell from this record whether the jury relied on the now
impermissible theory of murder arising as a natural and probable
consequence of committing a different offense. Thus, we cannot say that Villa
is ineligible for resentencing under section 1170.95 as a matter of law. We
are compelled on this record to accept the Attorney General’s concession and
reverse the order denying Villa’s petition.
                                DISPOSITION
      The order denying Villa’s petition for resentencing under section
1170.95 is reversed. The matter is remanded to the superior court with


                                        3
directions to issue an OSC and conduct an appropriate evidentiary hearing
under section 1170.95, subdivision (c).



                                                   HUFFMAN, Acting P. J.

WE CONCUR:




IRION, J.




DO, J.




                                          4